Citation Nr: 0817362	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In June 2005, the veteran withdrew his request for a hearing 
before the Board and asked for a hearing before a Decision 
Review Officer, which was held in September 2005.  

In June 2007, the Board promulgated a decision on two other 
issues on appeal and remanded the case to the RO for 
additional evidence on the post-traumatic stress disorder 
claim.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
his period of naval service from March 1973 to March 1975.    

2. There is no credible supporting evidence that the alleged 
in-service stressors occurred to support the diagnosis of 
post-traumatic stress disorder; and the veteran has not 
communicated sufficient information concerning some stressor 
incidents to permit meaningful corroboration efforts, and his 
alleged stressors remain uncorroborated.  




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection for post-traumatic stress 
disorder.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence, which would include any evidence in his 
possession, that pertained to the claim.  The notice also 
included a PTSD questionnaire that elicited information 
required to corroborate any alleged in-service stressor.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the initial 
adjudication, the timing defect was cured as after the RO 
provided the content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
before a Decision Review Officer in September 2005.  The RO 
has obtained the veteran's service personnel records.  The RO 
has attempted, on at least two occasions through the National 
Personnel Records Center, to obtain the service medical 
records, but they are unavailable, presumably having been 
lost.  



The veteran was notified of the RO's effort by letter in 
September 2003, and he was invited to submit information to 
help in reconstructing his medical data.  Consideration of 
the missing service medical records has been made in the 
adjudication of the claim, as will be further addressed in 
the decision below.  

The RO has also provided the veteran with a PTSD 
questionnaire seeking information about any in-service 
stressor, and has obtained his VA medical records.  The 
veteran has not identified any additional pertinent records, 
such as private records, for the RO to obtain on his behalf.  

Further, VA has not conducted medical inquiry in the form of 
a VA examination in an effort to substantiate the post-
traumatic stress disorder claim because there is no credible 
supporting evidence of an in-service stressor.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

II. Analysis

The veteran contends that he has post-traumatic stress 
disorder related to his experiences aboard the U.S.S. 
Independence.  In statements received in October 2003 and 
March 2007, as well as in testimony presented in September 
2005 and in VA records in August 2005, the veteran described 
stressors that were associated with the civil war between 
Greece and Turkey.  

The veteran stated that while he was in port in Greece, 
warning sirens sounded due to an escalation of fighting 
between the countries and that he failed to return to his 
ship in time before it departed.  He was reported AWOL and 
when he was eventually flown back to his ship he was 
disciplined with confinement to the ship for 30 days.  He 
specified that the incident occurred from July 1974 to August 
1974, during the Cyprus crisis.  He asserted that he had 
recurring nightmares of his exposure to gun battles and 
troops fighting each other during that time period.  He also 
reported racial riots and prejudice among his crewmates 
aboard ship, which further engendered fear in him.  He 
reported that several shipmates either fell or were pushed 
overboard and some were never recovered, which made him fear 
to be out at night around the ship.  He could not provide 
specific names or dates of these incidents.  

As noted previously, despite the RO's best efforts to obtain 
the service medical records, they are unavailable and 
presumably have been lost.  In such a case, where the service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and conclusion and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

A review of the post-service medical records, which are 
derived exclusively from VA, shows that the veteran received 
a diagnosis of post-traumatic stress disorder beginning in 
2004, which is many years following his discharge from 
service in March 1975.  The assessments also included major 
depressive disorder, acute grief syndrome, and childhood 
post-traumatic stress disorder "complicated by" military 
post-traumatic stress disorder events.  The diagnosed post-
traumatic stress disorder has been linked first and foremost 
to childhood abuse, but also linked evidently and in some 
manner to events during his period of service.  

Based on the foregoing, the legal requirements of a current 
diagnosis of post-traumatic stress disorder and of a medical 
link (albeit on perhaps a secondary or aggravation basis) 
between the current diagnosis of post-traumatic stress 
disorder and alleged in-service stressors have been met.  

The remaining question is whether there is credible 
supporting evidence that any alleged in-service stressor 
actually occurred to support the diagnosis of post-traumatic 
stress disorder.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

In his statements and testimony, the veteran described that 
he was present while battles were being waged in the civil 
war between Greece and Turkey, and that he was not evacuated 
in time from a port in Greece where he was visiting.  He 
allegedly was declared AWOL and had to be transported to his 
ship by air.  

After reviewing the record, the Board finds that the veteran 
did not engage in combat with the enemy.  First, the United 
States was not engaged in military action against either 
Greece or Turkey.  More over, Greece and Turkey and the 
United States were and currently allies in NATO.  And there 
is no service department documentation that the veteran was 
otherwise engaged in combat with an enemy of the United 
States.  

The veteran's service personnel records show that he served 
in the Navy aboard the U.S.S. Independence, and that his 
military occupational specialty was an electrical equipment 
repairman.  His awards consisted of the National Defense 
Medal.  

As the Board finds that the veteran did not engage in combat, 
credible supporting evidence other than the veteran's own 
statements and testimony is required to establish the 
occurrence of any alleged in-service, noncombat-related 
stressor to support the diagnosis of post-traumatic stress 
disorder.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As for noncombat-related stressors, the veteran has 
identified, as previously noted, experiencing first-hand the 
civil war between Greece and Turkey when he failed to heed 
warnings in time for evacuation.  This will be addressed 
further herein below.  The veteran has also identified as 
stressful race riots and prejudice aboard ship and incidents 
of shipmates being pushed, thrown, or otherwise falling 
overboard.  These two experiences were related in a vague 
manner and were not accompanied by the necessary details for 
corroboration, such as names and dates.  Moreover, upon the 
most recent presentation of his stressors in a March 2007 
statement, these two experiences were not mentioned.  Thus, 
the Board finds that the veteran's accounts of his stressor 
incidents aboard ship do not provide sufficient detail or 
information to enable corroboration through the U.S. Army and 
Joint Services Records Research Center (JSRRC).  It is noted 
that generalized, unspecific descriptions of stress do not 
lend themselves to meaningful verification efforts.  While 
the record clearly shows that the veteran served aboard the 
U.S.S. Independence, such a fact by itself is insufficient to 
prove that the generally described incidents occurred aboard 
ship as described by the veteran.  

Again, for the purposes of a claim for service connection for 
post-traumatic stress disorder, unless the veteran is shown 
to have served in combat through official service records or 
combat citations, which is not shown here, the veteran bears 
the burden of advancing a stressor that can be verified to 
some extent, even though not as to every single detail.  38 
C.F.R. § 3.159(c)(2)(i); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of a 
stressor, such as a veteran's direct, personal involvement in 
the stressful incident, may not be necessary in some 
circumstances).  



Rather, other types of traumatic events, could, on a case-by-
case basis, support service connection for post-traumatic 
stress disorder, provided however, there is sufficient 
corroboration that such incidents were in fact experienced by 
the veteran.  To do so, however, the veteran himself must 
carry the burden of advancing sufficiently detailed 
information about at least one incident to enable VA to 
corroborate it.  He has not done so in this case, even though 
this responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in his case.

As for the alleged experience of involvement in the Cyprus 
Crisis in July/August 1974, the RO sought corroboration 
through the U.S. Armed Services Center for Unit Records 
Research (CURR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  In August 2007, 
CURR/JSRRC responded that it had reviewed the command history 
for the U.S.S. Independence for 1974 and also the deck logs 
for the ship from July 1974 to September 1974.  It reported 
that the history did not document an evacuation taking place 
or a list of personnel evacuated, and that the deck logs did 
not document the Cyprus Crisis or an evacuation.  It is also 
noted that the veteran's service personnel records do not 
show that he was disciplined for having failed to evacuate to 
the ship when it left port in Greece.  

As there is no credible supporting evidence, other than the 
veteran's own statements and testimony that the alleged in-
service, noncombat-related stressors occurred, and to the 
extent that the diagnosis of post-traumatic stress disorder 
was predicated on the alleged in-service, noncombat-related 
stressors, the Board rejects the diagnosis of post-traumatic 
stress disorder based on the alleged in-service noncombat-
related stressors as not in accordance with 38 C.F.R. 
§ 3.304(f). 

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical 




evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence that he has post-traumatic stress disorder related 
to service, apart from the diagnosis provided on VA 
outpatient records.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Since the current diagnosis of post-traumatic stress disorder 
is not predicated on credible supporting evidence that the 
alleged noncombat in-service stressor occurred, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


